Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-21-21 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
It is noted that two of the foreign references cited on the IDS, namely CN 200953053 Y and DE 102006049425 A1, have no English abstract and/or English translation filed; and no copy or translation could be found during a prior art search in PE2E. Also, the foreign reference, TW 201100861 A, has an English abstract filed, but no English translation could be found for the entire document. These foreign references plus the U.S. Patent Pub. 2005/0200973 A, are all marked as “X” or “Document indicating lack of novelty or inventive step” references cited on the search report for application GB 2102548.1.

Specification
The disclosure is objected to because of the following informalities: Numerous typographical errors, apparently due to translating the disclosure into English, which should be corrected. Some of the errors noted are:
On page 2, paragraph [0008], line 5, ---and a--- should be inserted before the term/phrase “second aspheric surface”;
on page 3, paragraph [0016], line 3, “a includes” should be deleted;
on page 6, paragraph [0021], line 7, “damages” should be corrected to ---damaged---;
on page 7, paragraph [0023], fourth line from the end of the paragraph, “the aperture 30” should be corrected to read, ---the aperture 130---;
on page 9, paragraph [0027], line 2, “flange focal length 140” should be corrected to ---flange focal length 150---.  
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  In lines 1-2 of claim 15, “two aspheric lens” should be corrected to read, ---two plastic aspheric 
lenses----.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lens group” followed by “configured to…” in claims 1 and 5; limitation “lens holder” followed by “configured to…” in claim 19; and the limitation “illumination system” followed by configured to…” in claim 20. Since independent claim 1 is rejected here, therefore claims 2-20 dependent on claim 1, also incorporate the same interpretation as explained above, since no specific “configurations” of the structural details are cited in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In the instant case, the specification describes the lens group(s) “configured to…” followed by the functional language, “correct for spherical aberrations” or “to correct for optical aberrations”; and further in claim 5, “the second lens group configured to correct for optical aberrations is configured to correct for at least one of field curvature, astigmatism, coma, spherical aberrations, or chromatic aberrations”, wherein the specification appears to teach that the lens groups meet the functional language through a selection of materials specific to each lens element in each lens group, as well as have an aspheric surface or not. The only other detail which may teach how to meet the functional language following the phrase “configured to…” is mention of the second lens group is a “Cooke triplet,” wherein the Cooke triplet is noted for being able to correct the Seidel aberrations, which includes seven primary aberrations: spherical aberration, coma, astigmatism, curvature of field, distortion and chromatic aberration. Incorporating a Cooke triplet is a lens system to correct for these aberrations has been well known to those of skill in the art for over 100 years. The Cooke triplet is further known to comprise specific lens materials, such as negative flint glass in a center element and a crown glass element on each side; the triplet having two biconcave lens elements sandwiching a biconcave lens element in the center of the sandwich. So, for interpretation purposes, the claimed invention meets the functional limitations with these teachings. No other teachings could be distinguished or determined from the specification to meet the functional language of the claimed invention. If the Applicants determine that this interpretation of the claimed invention is incorrect or incomplete, the Examiner respectively requests that they please provide a thorough explanation, as well as citing from the specification where the additional teachings are found.
With respect to the functional language of claim 20, the teaching for the “illumination system” can be found on page 5, paragraph [0019], last 8 lines of the paragraph.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “an f-number equal to or less than 5” (note on page 9, paragraph [0028], lines 2-3), does not reasonably provide enablement for “an f-number of greater than 4.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. In the instant case, the specification discloses the f-number having a value of equal to or less than 5. Though the claimed recitation of claim 6 states “an f-number greater than 4” includes the values between 4 to 5, however, the limitations mainly contradict each other, because the teaching of “an f-number equal to or less than 5” includes values less than 4, and the claimed invention of clam 6 does not cover this range value of the f-number.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 recite the limitation "the third lens group" in lines 4-5 and in line 10.  There is insufficient antecedent basis for this limitation in the claim. Since “the third lens group” is not recited in the claim until after the first and second lens groups, citing them prior to that is improper. The Examiner suggests including a statement after the third lens group is recited to provide a wherein clause introducing the first and second lens groups following the third lens group.

In claim 8, line 4; in claim 12, lines 4, 6 and 9; and in claim 14, in lines 4 and 6, the use of the word “type,” wherein the MPEP in 2173.05(b) III. E. cites:

E.    "Type"
The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Therefore, claims 8, 12 and 14 are rejected as being indefinite, for the reasons provided.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: An optical assembly incorporating an illumination system configured to illuminate a target for imaging of the target.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and in light of the claimed invention’s interpretation as explained above (I paragraph 4) with respect to the rejection under 35 U.S.C. 112, paragraph (f).

Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and in light of the claimed invention’s interpretation as explained above (paragraph 4) with respect to the rejection under 35 U.S.C. 112, paragraph (f). 

It should be noted that if independent claim 1 is rewritten to overcome the rejections under 35 U.S.C. 112(b), and in light of the claimed invention’s interpretation as explained above (paragraph 4) with respect to the rejection under 35 U.S.C. 112, paragraph (f), then the dependent claims need only be corrected to overcome the rejections under 35 U.S.C. 112(b) as they would then be dependent on an allowable claim 1.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter: 

	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the to-be-amended independent claim 1 (where claims 2-20 are dependent from claim 1) and especially in light of the claimed invention’s interpretation as explained above in paragraph 4, then the claimed invention of claims 1-20 will be in better condition for allowance, should the claims be amended to overcome the rejections under 35 U.S.C. 112, also explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements of optical assemblies, especially utilizing a “liquid lens”; also at least one related U.S. Patent application; and finally, one foreign reference document:

Naney et al 				U.S. Patent Pub. 2021/0373274 A1
Yamamoto				Japanese JP 5550479 B2
Michelet et al				U.S. Patent 4,407,567
Moskovich				U.S. Patent 4,685,774 
Ikemori				U.S. Patent 4,784,479
Horiuchi				U.S. Patent 5,315,435
Hamano				U.S. Patent 5,677,792
Hamano				U.S. Patent 5,771,123
Goto					U.S. Patent 6,459,535 B1
Viinikanoja				U.S. Patent 6,936,809 B2
Kogo et al				U.S. Patent 7,317,580 B2
Craen et al				U.S. Patent 7,573,646 B2
Wang et al				U.S. Patent 8,355,210 B2
Wang et al				U.S. Patent 8,373,932 B2
Obu et al				U.S. Patent 8,472,122 B2
Wada et al				U.S. Patent 8,520,313 B2
Yamamoto	U.S. Patent 8,520,314 B2 (related to Yamamoto foreign ref.)
Jannard et al	U.S. Patent 8,687,281 B2
Jannard et al	U.S. Patent 9,201,175 B2
Bueier et al	U.S. Patent 9,268,110 B2
Jannard et al	U.S. Patent 9,581,736 B2
Jannard et al	U.S. Patent 9,658,436 B2
McCafferty	U.S. Patent 10,191,261 B2
Nunnink et al	U.S. Patent 10,795,060 B2
Nunnink et al	U.S. Patent 11,385,385 B2
Shiokawa et al	U.S. Patent 11,435,565 B2
Shivaraju et al	U.S. Patent 11,456,503 B2
Tsuboi et al	U.S. Patent Pub. 2001/0017985 A1
Kogo et al	U.S. Patent Pub. 2005/0200973 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN A LESTER/Primary Examiner
Art Unit 2872